       Case 4:18-cv-02151-YGR Document 35 Filed 11/26/18 Page 1 of 3



 1   SUE A. GALLAGHER, City Attorney (SBN 121469)
     ROBERT L. JACKSON, Assistant City Attorney (SBN 101770)
 2   City of Santa Rosa
     100 Santa Rosa Avenue, Room 8
 3   Santa Rosa, California 95404
     Telephone: (707) 543-3040
 4   Facsimile: (707) 543-3055

 5   Attorneys for Defendants City of Santa Rosa; The Santa Rosa
     Police Department; The Chief of Police for the Santa Rosa
 6   Police Department, Hank Schreeder; Officer Nicholas Vlahandreas;
     Officer Jeffrey Badger; Officer Park McAllister
 7

 8                                UNITED STATES DISTRICT COURT

 9                  NORTHERN DISTRICT OF CALIFORNIA - Oakland Division

10

11   ESTATE OF PABLO GARCIA TORIBIO;                       Case No. C 18-2151 YGR
     PABLO GARCIA SANTOS, individually,
12   and as Successor in Interest to PABLO                 UPDATED JOINT RULE 26 CASE
     GARCIA TORIBIO; MARGARITA                             MANAGEMENT STATEMENT
13   TORIBIO DOMINGUEZ, an individual,

14                           Plaintiff,

15                   v.

16   CITY OF SANTA ROSA; THE SANTA
     ROSA POLICE DEPARTMENT; THE
17   CHIEF OF POLICE FOR THE SANTA
     ROSA POLICE DEPARTMENT, HANK
18   SCHREEDER; OFFICER NICHOLAS
     VLAHANDREAS; OFFICER JEFFREY
19   BADGER; OFFICER PARK MCALLISTER
     and DOES 1 through 10, inclusive,                     Date:    December 3, 2018
20                                                         Time:    2:00 p.m.
                             Defendants.                   Ctrm:    Ctrm. 1, 4th Floor - Oakland
21                                                     /   Judge:   Yvonne Gonzalez Rogers

22           The parties to the above-entitled action submit this updated JOINT RULE 26 CASE

23   MANAGEMENT STATEMENT pursuant to the Court’s order.

24   A.      ADR

25           The parties participated in an Early Neutral Evaluation before Randolph W. Hall on August

26   29, 2018. Plaintiffs wish to engage in private mediation prior to expert disclosure now set for

27   January 15; it is the defendants’ position that the parties already stipulated to the ENE as the ADR

28   option in this case and do not see further ADR as necessary at this time.


     Updated Joint Rule 26 Case Management Statement           1                   Case No. C 18-2151 YGR
       Case 4:18-cv-02151-YGR Document 35 Filed 11/26/18 Page 2 of 3



 1   B.      Discovery

 2           All parties exchanged Initial Disclosures.

 3           a.      Defendants

 4           Defendants served and plaintiffs responded to written discovery including document

 5   demands, contention interrogatories and requests for admissions. Defendants completed the

 6   depositions of witnesses Ventura Hernandez, Maria Alguilera Montoya, and Augustin Salgado on

 7   September 13, 2018 in Santa Rosa and Iginio Garcia and Christina Garcia Toribio on November 8,

 8   2018 in Ventura.

 9           The depositions of the plaintiff Pablo Garcia Santos and Margarita Toribio Dominguez have

10   not yet been completed. A dispute has arisen regarding the location of the plaintiffs’ deposition.

11   Plaintiffs are of the position that, because travel would pose a hardship, the depositions should take

12   place in Mexico. Defendants are of the position that the depositions should take place in Northern

13   District where the lawsuit was filed.

14           Rather than litigate this dispute before the discovery magistrate now, counsel have agreed,

15   with the Court’s leave, to postpone those depositions until after the Court has ruled on defendants’

16   motion for summary judgment. Should defendants prevail on their motion for summary judgment,

17   the plaintiffs’ depositions will obviously not be necessary. Should plaintiffs prevail on the motion

18   for summary judgment, the depositions can go forward at a location to be agreed upon by the parties

19   or directed by the court.

20           If this meets with the Court’s approval, the parties request leave to conduct such depositions,

21   should they be necessary, after the discovery cut off now set for December 31, 2018.

22           b.      Plaintiffs

23                   Plaintiffs intend to take the depositions of the defendant police officers and police

24   chief on December 13 and 14, 2018, and the depositions of Detectives Jesse Henshaw and Joseph

25   Horsman of the Sonoma County Sheriff’s Office on December 19, 2018.

26           c.      Experts

27                   Expert disclosure is scheduled for January 15, 2019 with expert discovery to be

28   completed by February 8, 2019.


     Updated Joint Rule 26 Case Management Statement             2                  Case No. C 18-2151 YGR
          Case 4:18-cv-02151-YGR Document 35 Filed 11/26/18 Page 3 of 3



 1   2.       Defendants’ Motion for Summary Judgment

 2            Defendant requested, per the Court’s standing orders, a pre-filing conference to request leave

 3   to file a motion for summary judgment. The Court has ordered that defendants may proceed without

 4   the necessity of such a conference. Under the Pre-Trial Scheduling Order, the last day for dispositive

 5   motions to be heard is March 19, 2019. Defendants anticipate filing their motion before December

 6   20 with a likely hearing in late January or early February.

 7

 8   DATED: November 26, 2018                          /s/ Sandra Romero
                                                       SANDRA R. ROMERO
 9                                                     Attorney for Plaintiffs

10
     DATED: November 26, 2018                          /s/ Robert Jackson
11                                                     ROBERT L. JACKSON
                                                       Attorney for Defendants
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Updated Joint Rule 26 Case Management Statement              3                 Case No. C 18-2151 YGR
